Citation Nr: 0806273	
Decision Date: 02/25/08    Archive Date: 03/03/08

DOCKET NO.  03-28 955A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
right knee arthritis and patellofemoral syndrome.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from August 1978 to June 1991.  

This matter returns to the Board of Veterans' Appeals (Board) 
following a Board Remand issued in April 2006.  This matter 
was originally on appeal from a July 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, which adjudicated the 
veteran's claims as brokered work.    

In April 2006, the Board denied the veteran's claim of 
entitlement to an evaluation higher than 10 percent for 
residuals of a right thumb fracture and remanded the issues 
on appeal in addition to a claim for entitlement to service 
connection of hypertension for further development.  

In May 2007, the RO granted the veteran's claim of service 
connection for hypertension and assigned a noncompensable 
disability evaluation effective February 28, 2001.  Thus, 
that issue is no longer before the Board.  Furthermore, no 
issue related to the grant of service connection for 
hypertension has been procedurally prepared or certified for 
appellate review.  

The Board notes that the veteran requested to be afforded 
with a Travel Board hearing in her October 2003 VA Form 9; 
however, she later indicated on a February 2005 Hearing 
Confirmation form that she wanted to withdraw her hearing 
request and asked that her records be forwarded to the Board 
for consideration of her appeal based on the evidence of 
record.  38 C.F.R. § 20.704(e)(2007).  

The Board additionally observes that a VA Form 119, Report of 
Contact, dated in August 2007 notes that the veteran called 
to inquire of the status of her dependency claim for her 
school child.  She explained that her claim had been pending 
since March 2007 and her daughter would be starting college 
at the end of the month.  As the issue has not been 
procedurally prepared or certified for appellate review and 
its status is not apparent after review of the record, the 
Board refers this matter to the RO for appropriate action.   


FINDINGS OF FACT

1.  The competent medical evidence of record shows that the 
veteran's service-connected right knee disability is not 
manifested by impairment of the tibia and fibula; ankylosis; 
or dislocated semilunar cartilage with frequent episodes of 
"locking," pain and effusion into the joint.  In addition, 
the medical evidence shows that the veteran's right knee 
disability did not require removal of symptomatic semilunar 
cartilage and was not productive of limitation of right leg 
flexion to 15 degrees or less or limitation of right knee 
extension to 20 degrees or more at any time relevant to the 
appeal period.

2.  The veteran is currently service connected for total 
abdominal hysterectomy with removal of both ovaries, rated as 
50 percent disabling; moderate arthritis and patellofemoral 
syndrome of the right knee, rated as 20 percent disabling; 
residuals of fracture of the right thumb, rated as 10 percent 
disabling; appendectomy, rated as noncompensable; and 
hypertension, rated as noncompensable.  

3.  The record reflects that the highest education level 
attained by the veteran was one year of college.

4.  The veteran has reportedly been unemployed since 1998.  

5.  The evidence of record does not show that the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of her service-connected disabilities.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for the veteran's right knee arthritis and patellofemoral 
syndrome have not been met or approximated.  38 U.S.C.A. 
§§  1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§  3.102, 3.159, 3.321, 4.7, 4.71a, Diagnostic Code 5003-
5257 (2007).  

2.  The criteria for TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.341(a), 4.1, 
4.15, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Board Remand and The Veterans Claims Assistance Act of 
2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).    

A review of the record reveals that the veteran did not 
receive adequate VCAA notice prior to the July 2002 RO rating 
decision that denied her claims.  Nevertheless, the veteran 
has since been provided with adequate VCAA notice and her 
claims were subsequently readjudicated by the RO, as will be 
explained in greater detail below.  Thus, any defect with 
respect to the timing of notice has been remedied.    

In correspondence dated in March 2004, the RO advised the 
veteran of the evidence needed to qualify for a total 
disability rating and advised the veteran that she may submit 
evidence showing that her service-connected right knee 
disability had increased in severity.  The RO also thoroughly 
described the type of evidence that would help to support the 
veteran's claims, advised the veteran that VA would obtain or 
make reasonable efforts to obtain evidence necessary to 
support her claims to include any VA medical records or other 
medical treatment records that she told VA about regarding 
treatment for her service-connected disabilities, and 
specifically asked the veteran to send to VA any treatment 
records pertinent to her claimed conditions, especially those 
which were recent.  Thus, the veteran was essentially asked 
to provide any evidence in her possession that pertained to 
her claims.  38 C.F.R. § 3.159(b)(1) (2007).  The RO further 
explained to the veteran that she may lose money if she took 
more than one year to submit the requested information and 
evidence and her claim was granted because VA would not be 
able to pay her back to the date she filed her claim.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran was also sent a subsequent VCAA notice letter in May 
2006, which again asked her to send any evidence in her 
possession that pertained to her claims.  Her claims were 
readjudicated in May 2007.      

The Board notes that during the course of this appeal, the 
United States Court of Appeals for Veterans Claims (Court) 
held that, at a minimum, a 38 U.S.C. § 5103(a) notice for an 
increased rating claim requires that the Secretary notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code (DC) under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant DCs, which typically provide for a range 
in severity of a particular disability from 0 percent to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life; and (4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores v. 
Peake, No. 05-355 (U.S. Vet. App. Jan. 30, 2008).

In the present case, the Board notes that the veteran was 
provided with adequate notice with respect to her increased 
rating claim by virtue of the VCAA notice letters cited 
above.  Cumulatively, the letters informed the veteran of the 
necessity of providing on her own or by VA, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
veteran's employment and daily life.  Cumulatively, the VCAA 
notice letters also notified the veteran that, should an 
increase in disability be found, a disability rating would be 
determined by applying relevant diagnostic code(s), and 
included examples of pertinent medical and lay evidence that 
the veteran may submit (or ask the Secretary to obtain) 
relevant to establishing entitlement to increased 
compensation.  

While the applicable diagnostic code under which the veteran 
is rated contains specific criteria necessary for entitlement 
to a higher disability rating that may not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life, 
the RO in the aforementioned VCAA notice letters asked the 
veteran to provide any and all relevant information and 
evidence with respect to her increased rating claim and 
evidence relevant to the claim has been obtained, as 
explained below.  Additionally, the August 2003 Statement of 
the Case (SOC) and the June 2004 Supplemental Statement of 
the Case (SSOC) include the rating criteria relevant to the 
veteran's increased rating claim.  Furthermore, neither the 
veteran nor her representative asserts any lack of notice 
with respect such criteria.  Thus, the veteran could 
reasonably be expected to understand what type of evidence 
she needed to submit to substantiate her increased rating 
claim from the correspondence that has been issued during the 
course of this appeal.  

The Board further observes that the RO provided the veteran 
with a copy of the July 2002 rating decision, the August 2003 
SOC, and the SSOCs in June 2004 and May 2007, which included 
a discussion of the facts of the claims, pertinent laws and 
regulations, notification of the bases of the decision, and a 
summary of the evidence considered to reach the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

In regard to VA's statutory duty to assist, the Board notes 
that the RO afforded the veteran with VA medical examinations 
in January 2002 and, most recently, in December 2006.  VA 
treatment records relevant to the current appeal period have 
also been obtained.  The veteran has not made the RO or the 
Board aware of any other evidence relevant to this appeal 
that needs to be obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claims.  The Board further finds that the RO 
has substantially complied with its April 2006 Remand.  
Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the 
Board will proceed with appellate review.  


II.	Increased Evaluation for Right Knee Disability

Legal Criteria 

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2007).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2007); DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2007).  
The factors involved in evaluating, and rating, disabilities 
of the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45 (2007).

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of 
the "present level" of a disability may result in a 
conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period 
the increased rating claim has been pending and, 
consequently, staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Analysis 

The veteran's service-connected right knee arthritis and 
patellofemoral syndrome is currently assigned a 20 percent 
disability rating under Diagnostic Code 5003-5257.  

In the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (2007).  The hyphenated 
diagnostic code in this case indicates that degenerative 
arthritis under Diagnostic Code 5003 is the service-connected 
disease and that moderate impairment of the knee under 
Diagnostic Code 5257 is a residual condition.  

As a preliminary matter, the Board is aware of the 
possibility of assigning separate evaluations for the 
veteran's service-connected right knee disability under 
Diagnostic Codes 5003 and 5257.  However, separate disability 
ratings may be assigned for distinct disabilities resulting 
from the same injury as long as the symptomatology for one 
condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition.  Esteban v. Brown, 6 
Vet. App. 259, 262 (1994); VAOPGCPREC 23-97, VAOPGCPREC 9-98.  
In the present case, the veteran's arthritis with painful 
motion and laxity of the right knee (to the extent present 
during the time relevant to the current appeal period) are 
symptomatology that have already been contemplated in the 
currently assigned 20 percent evaluation for moderate 
impairment of the knee under Diagnostic Code 5257.  Thus, the 
assignment of separate ratings under Diagnostic Codes 5003 
and 5257 would not be appropriate as such action would 
constitute pyramiding.  

Under Diagnostic Code 5257, the veteran's right knee 
disability must more closely approximate severe impairment of 
the right knee in order to receive the next higher 30 percent 
disability rating.  Nevertheless, a review of the medical 
evidence reveals no such disability picture.  The record 
shows that the veteran wears a knee brace and objectively 
demonstrated some laxity of the right knee in 2000 and 2001.  
However, there is no indication that the veteran's right knee 
disability resulted in a "severe" level of impairment as 
contemplated by the criteria set forth under Diagnostic Code 
5257 at any time relevant to the current appeal period.  
Indeed, the January 2002 VA examiner wrote that the veteran's 
knee was stable to medial, lateral, and anteroposterior 
testing and had a negative McMurray's test.  The December 
2006 VA medical examiner similarly wrote that the veteran's 
knee was stable to medial and lateral, anterior and posterior 
testing.  VA treatment records from March 2002 to January 
2007 further include findings of a stable right knee.  Thus, 
it is clear that the medical evidence does not show a severe 
impairment of the knee to warrant the assignment of a 
disability rating higher than 20 percent under Diagnostic 
Code 5257.  

Although the veteran is not entitled to an increased 
evaluation under Diagnostic Code 5257, the Board will also 
consider whether she is entitled to a higher evaluation under 
alternate diagnostic codes pertaining to limitation of knee 
function.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258-
5263 (2007).

In order for the veteran to receive a 30 percent rating under 
Diagnostic Code 5260 (limitation of leg flexion), the 
veteran's service-connected right knee disability must more 
closely approximate right leg flexion limited to 15 degrees.  
The medical evidence of record, however, does not depict such 
a disability picture.  The veteran was able to flex to 110 
degrees at the January 2002 VA examination and to 95 degrees 
at the December 2006 VA examination.  Furthermore, relevant 
VA treatment records also include no range of motion findings 
showing a limitation of right leg flexion to 15 degrees or 
less.  Thus, the assignment of a schedular evaluation higher 
than 20 percent under Diagnostic Code 5260 is not warranted.   

In order for the veteran to receive a 30 percent rating under 
Diagnostic Code 5261 (limitation of leg extension), her right 
knee disability should be manifested by extension limited to 
20 degrees.  The medical evidence, however, does not show 
that the veteran's right knee disability more closely 
approximates such criteria.  The veteran was able to fully 
extend to 0 degrees at the January 2002 and December 2006 VA 
examinations and the veteran's VA treatment records contain 
no findings to indicate that the veteran's right knee has 
been limited to extension of 20 degrees or more during any 
time relevant to the current appeal period.  Thus, the 
assignment of a higher evaluation under Diagnostic Code 5261 
is also not warranted.   

The Board acknowledges that the veteran has repeatedly 
complained of pain, stiffness, swelling, giving way, and 
fatigability associated with her right knee disability.  It 
is additionally observed that the veteran has objectively 
demonstrated pain throughout range of motion of the right 
knee at both VA examinations and the December 2006 VA 
examiner even acknowledged that repetitive use of the knee 
caused the veteran increased pain and fatigability.  
Nevertheless, there are no objective medical findings that 
any pain on use or during flare-ups, abnormal movement, 
fatigability, incoordination, or any other such factors 
resulted in the veteran's right knee being limited in flexion 
or extension to the extent required for an increased rating 
at any time relevant to the current appeal period.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (holding that functional loss, 
supported by adequate pathology and evidenced by visible 
behavior of the veteran undertaking the motion, is recognized 
as resulting in disability); 38 C.F.R. §§ 4.10, 4.40, 4.45 
(2007).  Indeed, the veteran was still able to flex from 95 
to 110 and extend to 0 with pain.  Also, the December 2006 VA 
examiner specifically noted that there was no range of motion 
change at the examination with repetitive use and that any 
such change would be speculative.  Thus, such factors have 
already been contemplated in the currently assigned 20 
percent disability evaluation.   

Furthermore, there is no medical evidence of malunion or 
nonunion of the tibia and fibula or ankylosis associated with 
the service-connected right knee that would support the 
assignment of an evaluation higher than 20 percent under the 
criteria set forth in Diagnostic Codes 5256 or 5262.  
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262 (2007).  

Moreover, the maximum disability rating under both Diagnostic 
Code 5263 for genu recurvatum and Diagnostic Code 5259 for 
removal of symptomatic, semilunar cartilage is 10 percent 
and, consequently, a higher disability rating is not 
available under either of those diagnostic codes.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5259, 5263 (2007).  Similarly, the 
maximum disability rating under Diagnostic Code 5258 for 
semilunar, dislocated cartilage with frequent episodes of 
"locking," pain and effusion into the joint is 20 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5258 (2007).  Thus, a 
higher disability rating is also unavailable under that 
diagnostic code.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the assignment 
of a schedular evaluation higher than 20 percent for the 
veteran's service-connected right knee disability for the 
entire appeal period.  While the veteran has reported her 
right knee disability adversely affects her employability, 
such has been contemplated in the assignment of the current 
20 percent schedular evaluation.  The evidence does not 
reflect that her right knee disability, alone, has caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Thus, referral to the RO for 
consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2007) is not warranted.


III.	TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2007).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2007).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2007).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  38 C.F.R. § 4.16(a) (2007).  Veterans 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b) (2007).  In 
cases where the schedular criteria are not met, an 
extraschedular rating is for consideration.  38 C.F.R. § 
3.321 (2007).

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of 38 C.F.R. § 4.16, 
marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 C.F.R. § 4.16(a) (2007).

Initially, the Board notes that the veteran is service-
connected for total abdominal hysterectomy with removal of 
both ovaries, rated as 50 percent disabling; moderate 
arthritis and patellofemoral syndrome of the right knee, 
rated as 20 percent disabling; residuals of fracture of the 
right thumb, rated as 10 percent disabling; appendectomy, 
rated as noncompensable; and hypertension, rated as 
noncompensable.  Her combined disability rating is 60 
percent.  38 C.F.R. § 4.25 (2007).  Thus, her service-
connected disabilities do not meet the criteria for a TDIU, 
which requires that a veteran with two or more service-
connected disabilities have one disability rated at 40 
percent or higher and a combined rating of 70 percent or 
higher.  Furthermore, the evidence of record does not 
indicate that the veteran is entitled to higher disability 
ratings for any of her current service-connected 
disabilities.  As such, the criteria for a total rating under 
the provisions of 38 C.F.R. § 4.16(a) are not met.  

Notwithstanding, it is the policy of the VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of a service-connected disability shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2007).  
Thus, if a veteran fails to meet the rating enunciated in 38 
C.F.R. § 4.16(a), as here, an extraschedular rating is for 
consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b) (2007).  
Therefore, the Board must evaluate whether there are 
circumstances in the veteran's case, apart from any non-
service-connected condition and advancing age, which would 
justify a total rating based upon individual unemployability, 
due solely to the veteran's service-connected disabilities.  
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The record reflects that the veteran has reportedly been 
unemployed since discharge in 1998 and the highest level of 
education attained was one year of college.  She is currently 
a student taking college level courses.  

The veteran asserts that she is unable to secure or maintain 
gainful employment primarily due to her service-connected 
right knee disability and right thumb disability; she does 
not contend that any of her other service-connected 
disabilities affect her employability.  Indeed, the veteran 
wrote in her VA Form 28-1900, Disabled Veterans Application 
for Vocational Rehabilitation, dated in October 2001 that she 
felt that her inability to stand or walk for prolonged 
periods and her limited ability to use her right hand were 
barriers to her being able to get or hold a satisfactory job.  
(The veteran also wrote that her nonservice-connected 
impaired vision due to diabetes was a barrier to employment 
in the October 2001 statement.)  The veteran similarly 
indicated in the November 2001 VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on 
Unemployability, that her service-connected right knee and 
right thumb conditions prevented her from securing or 
following any substantially gainful occupation.  She further 
explained that she had not tried to obtain employment since 
she had become too disabled to work.    

Although the Board has considered the veteran's assertions, 
the evidence of record does not show that the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, as required 
for a total disability rating.  The record reveals that the 
veteran underwent VA examination for her right knee and right 
thumb disabilities in January 2002 and, again, for her right 
knee in December 2006; however, none of the examiners found 
that she was unemployable.  It is additionally observed that 
a August 2002 VA hospital discharge summary reveals that the 
veteran's treating physician found that the veteran was 
employable and had no restrictions on physical activity at 
that time.  Furthermore, other relevant VA treatment records 
contain no competent medical opinion suggesting that the 
veteran is unemployable as a result of her service-connected 
disabilities.  While the Board observes that the veteran has 
been enrolled in VA's vocational rehabilitation program under 
Chapter 31 at various times relevant to the current appeal 
period, VA treatment records dated in 2005 indicate that 
nonservice-connected psychological problems, rather the 
veteran's service-connected disabilities, negatively impact 
her employability.  Nonservice-connected disabilities may not 
be considered in determining entitlement to a TDIU.  
38 C.F.R. §§ 3.341(a), 4.19 (2007); Hersey v. Derwinski, 2 
Vet. App. 91, 94-95 (1992).  Based on the foregoing, the 
Board concludes that the veteran is not entitled to a TDIU.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claims for an increased rating for her right knee disability 
and a TDIU.  Under the provisions of 38 U.S.C.A. § 5107(b), 
the benefit of the doubt is to be resolved in the claimant's 
favor in cases where there is an approximate balance of 
positive and negative evidence in regard to a material issue.  
The preponderance of the evidence, however, is against the 
veteran's claims and that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 20 percent for 
right knee arthritis and patellofemoral syndrome is denied.  

Entitlement to a TDIU is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


